     Case 1:02-cr-00002-BLW-LMB Document 124 Filed 08/31/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                             Case No. 1:02-cr-00002-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

  BEVERLY VIGIL (AKA BEVERLY
  VIGIL-ZOTTI or BEVERLY ZOTTI),

        Defendant,

        and

  KENNETH D. ZOTTI, INC. dba
  ZOTTI PLUMBING COMPANY,

        Garnishee.



                                INTRODUCTION

      Before the Court is Richard Hollman’s claim for decedent William

Hollman’s remaining restitution from USA v. Vigil, et al. For the reasons that

follow, the Court will grant the request.



MEMORANDUM DECISION AND ORDER - 1
      Case 1:02-cr-00002-BLW-LMB Document 124 Filed 08/31/21 Page 2 of 4




                                     BACKGROUND

       In 2002, defendant Beverly Vigil1 pled guilty to conspiracy to commit wire

fraud and conspiracy to deliver misbranded drugs into interstate commerce. See

Dkts. 19, 23. In addition to a term of imprisonment and supervised release, the

Court ordered Vigil to pay $792,387 in restitution to the victims of her fraud. See

June 26, 2003 Judgment, Dkt. 53. As of July 2019, Vigil still owed $617,474 in

restitution.

       In February 2020, the Court granted Vigil’s request to transfer this matter to

the United States District Court for the Northern District of California. See Order,

Dkt. 122. However, before transferring the case, the Court must distribute all

remaining restitution payments deposited with the Court to the victims.

Unfortunately, since the 2003 judgment, several of the victims entitled to

restitution passed away and left unclaimed funds in possession of the Court.

       As a result, the United States Attorney for the District of Idaho sent notice to

individuals with a potential interest in the unclaimed funds. In response, claimant

Richard Hollman has submitted a request to have the unclaimed restitution




       1
         Ms. Vigil has remarried and is now known as Beverly Vigil-Zotti, or Beverly Zotti. For
ease of reference, however, and to avoid confusion, the Court will refer to her as Beverly Vigil
here.



MEMORANDUM DECISION AND ORDER - 2
     Case 1:02-cr-00002-BLW-LMB Document 124 Filed 08/31/21 Page 3 of 4




payments related to decedent William Hollman released to him. In support of his

request, Richard has submitted a copy of William’s death certificate, a certification

of the William Hollman Inter Vivos Trust, and a copy of a Grant and Assignment

of William’s property to the trust.

                               LEGAL STANDARD

      Although money paid to federal courts generally must be deposited with the

Treasury, courts are also allowed to deliver funds to their rightful owners. See 28

U.S.C. § 2041. Indeed, “[a]ny claimant entitled to any such money may, on

petition to the court and upon notice to the United States attorney and full proof of

the right thereto, obtain an order directing payment to him.” 28 U.S.C. § 2042.

However, this means the claimant “bears the burden of affirmatively establishing

his entitlement to the funds[.]” In re Pena, 974 F.3d 934, 940 (9th Cir. 2020); see

also Hansen v. United States, 340 F.2d 142, 144 (8th Cir. 1965) (“the burden is

upon the claimant to show his right to the fund.”).

                                      ANALYSIS

      Richard has established that he is entitled to receive William’s unclaimed

restitution. First, the death certificate provided by Richard indicates that William, a

resident of California, passed away in 2013. Second, based on the Certification of

Trust and the Grant and Assignment, it appears that, in February 2012, William




MEMORANDUM DECISION AND ORDER - 3
     Case 1:02-cr-00002-BLW-LMB Document 124 Filed 08/31/21 Page 4 of 4




granted all his property, including his interest in the restitution, to a living trust in

which Richard was the sole successor trustee. Thus, when William died, Richard

inherited the right to the restitution. Richard therefore is entitled to receive

William’s unclaimed restitution.

                                        ORDER

       IT IS ORDERED that William Hollman’s unclaimed restitution payments

from USA v. Vigil, et al shall be released to Richard Hollman.



                                                 DATED: August 31, 2021


                                                 _________________________
                                                 B. Lynn Winmill
                                                 U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
